1925 W. Field Court, Suite 300 Lake Forest, IL 60045 August 2, 2012 United States Securities and Exchange Commission 100 F. Street, N.E. Washington, D.C.20549 Attention: Jim B. Rosenberg Re: Akorn, Inc.: Form 10-K for the Fiscal Year Ended December 31, 2011 Filed March 15, 2012 Form 10-Q for the Quarterly Period Ended March 31, 2012 Filed May 10, 2012 Form 8-K Dated February 28, 2012 Filed March 5, 2012 Form 8-K Dated December 22, 2011 Filed December 30, 2011 File No. 001-32360 Dear Mr. Rosenberg: I am writing to confirm receipt of your comment letter dated July 20, 2012 regarding the above-referenced documents. As per discussions with your staff, Akorn, Inc. is requesting an extension of time for submission of our response.We expect to be able to provide our response letter on or before August 20, 2012. Should you have any questions or concerns, please contact our Chief Financial Officer, Tim Dick, at (847) 279-6150, or by e-mail to tim.dick@akorn.com. Sincerely, /s/ Rajat Rai Rajat Rai Chief Executive Officer
